Order unanimously reversed, without costs, and motion denied. Memorandum: This negligence action was commenced on March 28, 1972 seeking damages for an accident which occurred on January 31, 1970. A note of issue was filed on April 21, 1972, examinations before trial were had and the action reached the Erie County Supreme Court held causes calendar on November 7, 1973. Pursuant to the rules it was stricken from the calendar because a statement of readiness had not been filed. On November 8, 1974, pursuant to CPLR 3404, the Erie County clerk entered an order of dismissal. No action was taken by the plaintiffs until October 23, 1975, 23 months after the action was marked off, when a motion was made to restore the action and vacate the dismissal. Special Term’s order on December 8, 1975 restoring the case to the calendar was an improvident exercise of discretion. We have written innumerable times on this subject, as have all of the Departments of the Appellate Divisions of the State. "In the absence of a motion to vacate the default, supported by appropriate showing of merit, absence of prejudice to the defendant, excuse for default and present readiness”, restoration to the calendar was clearly improper (Colucci v Slippery Slats & All That, 52 AD2d 1083). (See, also, Chavoustie v Village of Newark, 52 AD2d 1064; Mclntire Assoc. v Glens Falls Ins. Co., 41 AD2d 692.) (Appeal from order of Erie Supreme Court—restore to calendar.) Present—Marsh, P. J., Moule, Simons, Goldman and Witmer, JJ.